

115 S3287 IS: Camp Nelson Heritage National Monument Act
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3287IN THE SENATE OF THE UNITED STATESJuly 26, 2018Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish the Camp Nelson Heritage National Monument in the State of Kentucky as a unit of the
			 National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Camp Nelson Heritage National Monument Act. 2.DefinitionsIn this Act:
 (1)MapThe term Map means the map entitled Camp Nelson Heritage National Monument Nicholasville, Kentucky, numbered 532/144,148, and dated April 2018. (2)MonumentThe term Monument means the Camp Nelson Heritage National Monument established by section 3(a)(1).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Establishment of Camp Nelson Heritage National Monument (a)Establishment (1)In generalSubject to paragraph (2), there is established as a unit of the National Park System the Camp Nelson Heritage National Monument in the State of Kentucky to preserve, protect, and interpret, for the benefit of present and future generations, the nationally significant historic resources of Camp Nelson and the role of Camp Nelson in the Civil War, Reconstruction, and African American history and civil rights.
 (2)ConditionsThe Monument shall not be established until after the date on which the Secretary— (A)has entered into a written agreement with the owner of any private or non-Federal land within the boundary of the Monument, as depicted on the Map, providing that the property shall be donated to the United States for inclusion in the Monument to be managed consistently with the purposes of the Monument; and
 (B)has determined that sufficient land or interests in land have been acquired within the boundary of the Monument to constitute a manageable unit.
 (b)BoundaryThe boundary of the Monument shall be the boundary generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
 (d)Acquisition authorityThe Secretary may only acquire any land or interest in land located within the boundary of the Monument by—
 (1)donation; (2)purchase with donated funds; or
 (3)exchange. (e)Administration (1)In generalThe Secretary shall administer the Monument in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 3 years after the date on which funds are first made available to the Secretary to prepare a general management plan for the Monument, the Secretary shall prepare a general management plan for the Monument in accordance with section 100502 of title 54, United States Code.
 (B)Submission to CongressOn completion of the general management plan, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the general management plan.
					(f)No buffer zones
 (1)In generalNothing in this Act, the establishment of the Monument, or the management of the Monument creates a buffer zone outside of the Monument.
 (2)Activity or use outside MonumentThe fact that an activity or use can be seen, heard, or detected from within the Monument shall not preclude the conduct of the activity or use outside of the Monument.